Order, Supreme Court, New York County, entered November 4, 1971, which granted plaintiff’s motion for temporary alimony and for counsel fees, unanimously modified, on the law and the facts, to the extent of reducing the award of alimony to $100 per week; and, as so modified, the order is otherwise affirmed, without costs and without disbursements. On the present record, the award for temporary alimony was excessive to the extent indicated. Concur—McGivern, J. P., Markewich, Nunez, Murphy and Tilzer, JJ.